Grace, J.
The above cases are presented to this court on appeal from an order entered, in each granting a temporary restraining order. Each has been brought for the purpose of obtaining a permanent injunction against the defendants.
The complaints do not challenge the validity of the Workmen’s Compensation Act, which is chapter 174, Session Laws of. 1919. They challenge the validity, regularity, and reasonableness of certain orders and proceedings of the minimum wage department of the compensation bureau, and charge that such orders, or some of them, are violative of the 14th Amendment to the Federal Constitution; and further charge that certain of said orders are an unreasonable restriction of and violate plaintiffs’ right of contract for service.
• The plaintiffs further charge in their complaints, that, for several reasons not necessary here to mention, such orders were not lawfully made or issued.
The complaint in the telephpne case is exceedingly long and consists of forty-one paragraphs, most of which are very extended. It is not necessary to set out the complaint. The complaint in the laundry case is in about the same situation, and is of the same general nature.
Each complaint prays for a permanent injunction. Some of the orders complained of fix . minimum wages for certain classes, of employees engaged in certain kinds of employment, which minimum wage, as thus fixed, is much higher, in many instances, than that ordinarily paid by plaintiffs.
None of the matters charged in the complaints, and put in issue by the answer, can be decided on this appeal. All of those matters and points involved will be for consideration and decision when the case is tried upon its merits in the trial court.
At the commencement of these actions, the plaintiffs, each respectively, applied for a temporary restraining order, restraining defendants from the enforcement of all the orders and proceedings complained of herein, until a determination of the .cases upon their merits. This application was made to Judge A. T. Cole, and he issued a tern*400porary restraining order in each ease, on the 13th day of August, 1920. The venue of the cases was afterwards removed to Burleigh county. A hearing was had before Judge W. L. Nuessle of the fourth judicial district, and on the 2d day of December, 1920, he made an order in each case continuing in force the temporary restraining order, until a determination of the cases upon their merits.
He further ordered that, pending final determination, the Northwestern Telephone Exchange Company should execute and file with the clerk of court a bond in the sum of $20,000, to be approved by the clerk, and conditioned for the prompt payment to each of such employees entitled thereto, the amount to which he or she would have been entitled under said minimum wage department orders aforesaid, over and above the amounts actually paid.
He further ordered that this company shall make, execute, and deliver to the clerk of court such further and additional bonds, in the sum of $20,000, each to be approved by such clerk as may from time to time he required and necessary to cover any amount or amounts in excess of the amount or amounts covered by the first, and any other bond or bonds that may hereafter be filed under the terms of the order. Conditioned, further, that such bonds were to be effective only in case the final determination of the action shall be that the minimum wage department orders are enforceable.
' It will be noticed in the laundry case, that there are several distinct persons, firms, or corporations who are parties to the action, and the action is brought on their behalf and all other laundries similarly situated. In that case, the court ordered that each of the persons, firms, or corporations execute and deliver to the clerk of court, with approved sureties, a bond in the sum of $1,000, conditioned as above in the telephone case. The further provision was made that an additional $1,000 bond might be required of each of the plaintiffs, as from time to timo nécessity might require.
The issues in these cases, as appears from the pleadings, present important and far-reaching principles and questions of law, the determination of which will affect many kinds and classes of employers and employees.
The questions are not only of transcendent importance, but are in *401this state presented for the first time. As will be seen by the Compensation Act, it is of very recent origin.
What has been done by and under authority of that law, by the minimum wage department, as well as by the commissioners of the bureau, is presented in those cases for consideration, and the legality thereof in many respects is directly challenged.
As we view the matter, the issues and matters involved in these cases should not be discussed in this opinion, as it seems to us any such discussion here would be merely obiter- dicta. The lower court, in continuing the restraining orders, took precaution to protect the interested parties. It would seem the plaintiffs were required to, and did, execute bonds which the trial court thought sufficient for the protection of employees interested or affected, or which might become affected, by a determination in favor of the defendants. Precaution was also taken to provide for additional bonds in case necessity should require.
The only real question presented in this appeal is: Did the lower court abuse its discretion in continuing in force the temporary restraining' orders, until the final disposition of the cases upon their merits in the trial court ? This question, in all the circumstances of these cases, we are certain, must be answered in the negative.
In the circumstances of these cases, it is unnecessary to cite authority for the conclusion at which we have arrived. This opinion is intended to, and does, dispose of the appeal in each of said cases above entitled, so far as the questions presented in those appeals are here, presented. We refrain entirely from expressing any opinion with reference to the merits of either case.
The order appealed from is affirmed.
The respondents are entitled to their statutory costs and disbursements on appeal.